Citation Nr: 1822979	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic syndrome (PTSD), unspecified anxiety disorder, unspecified insomnia, and major depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from June 2005 to November 2005, from March 2006 to November 2006, and from September 2007 to October 2008, including service in Kuwait.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied the issue currently on appeal.  Jurisdiction of the file is now with the RO in St. Petersburg, Florida.  

The Veteran has claimed service connection specifically for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The issue has thus been restated.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  

The Veteran contends that she suffered military sexual trauma (MST), and as a result, suffers from PTSD and other mental health illnesses.  The Veteran's principal stressor is that she was victim of unwanted sexual advances while in service.  As an initial matter, the Board notes that the Veteran's MST was conceded by the AOJ in the December 2016 Statement of the Case (SOC).  

The Board notes that the record reflects conflicting medical evidence as to whether the Veteran has a current diagnosis of PTSD.  The Veteran was afforded VA examinations in December 2015 and December 2016.  On examination, both examiners opined that the Veteran's symptoms do not satisfy the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45, (Aug. 4. 2014).  The RO certified the Veteran's appeal to the Board in March 2017; hence; DSM-5 is for application in this claim.  

The Board acknowledges that January 2017 and December 2017 VA outpatient treatment records indicate that a PTSD screening test was positive on both occasions.  Furthermore, in a January 2018 VA outpatient treatment record, it was noted that the Veteran was diagnosed with PTSD from MST; however, the record does not provide an adequate rationale to support such a diagnosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, a remand is needed to obtain an opinion reconciling the conflicting evidence regarding the Veteran's diagnosis of PTSD.  

In addition, the record reflects that the Veteran has been diagnosed with other psychiatric disorders.  A March 2014 private treatment record indicates that a private physician with the initials of M.D. diagnosed the Veteran with unspecified insomnia and assessed that the chronic psycho-physiological condition started when she joined the military in 2005.  The opinion provided by Dr. M.D. is inadequate, as it is unclear as to whether the private physician reviewed relevant service treatment records and there is no rationale for this opinion.

Furthermore, on VA examination in December 2016, the examiner provided a diagnosis of unspecified anxiety disorder.  The examiner indicated that in providing an opinion as to whether the Veteran's unspecified anxiety disorder was the result of an in-service stressor, he would have to resort to mere speculation.  If VA undertakes to provide an examination, the examination must be adequate.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Thus, as the examiner did not provide a clear opinion as to whether the Veteran's unspecified anxiety disorder was related to service, the Board finds the December 2016 VA examination opinion to be inadequate.  

A July 2017 VA outpatient treatment record shows a diagnosis for major depressive disorder with atypical features and possible atypical bipolar pattern.  The examiner also noted "probable PTSD".  No opinion was provided as to whether these psychiatric conditions were related to the Veteran's active service.  Thus, with regard to these psychiatric conditions, the record contains insufficient information to make a decision on the appeal.  

Thus, based on the foregoing, the Board finds that an opinion reconciling the conflicting evidence regarding the Veteran's diagnosis of PTSD is needed.  In addition, the Board notes that Dr. M.D.'s March 2014 opinion that the Veteran's unspecified insomnia is a result of her active service is inadequate, as it provides no rationale.  Furthermore, the Board notes that the most recent December 2016 VA examination report provides no opinion as to whether the Veteran's unspecified anxiety disorder is related to service.  Moreover, the record reflects that no opinion has been provided as to whether the Veteran's major depressive disorder is related to her active service.  Therefore, as the opinions of record are inadequate, a remand for an addendum opinion to determine the nature and etiology of the Veteran's acquired psychiatric disorder is required.  

Inasmuch as the Board is remanding the case to provide an addendum opinion, the Board also notes that VA-generated evidence has been added to the claims file since the claim was last adjudicated in the December 2016 SOC.  In this regard, VA treatment records were added to the record in January 2018 and February 2018, all after the December 2016 SOC.  A Supplemental Statement of the Case (SSOC) has not been issued with consideration of this new evidence.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the new evidence, a remand is also required for the AOJ to consider it in a SSOC.  
Finally, on remand, the AOJ should make appropriate efforts to ensure that all pertinent private treatment records and any updated VA records are associated with the claims file.  The Board notes that during the December 2015 and December 2016 VA examinations, the Veteran reported receiving mental health treatment in 2013 at an Army treatment facility for three months; however, it does not appear that these records have been associated with the claims file.  Thus, as these medical records referenced in the December 2015 and December 2016 VA examinations are potentially relevant to the instant issue on appeal, the RO must take all appropriate action to locate and obtain these outstanding records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from February 2018 to the present, should be obtained. 

If any record identified cannot be obtained, the Veteran and her representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record herself.  

2.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the December 2016 examination for PTSD.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  If the December 2016 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.  The examiner is asked to provide an opinion as to the following:  

(a)  Identify all current acquired psychiatric disorder(s) that have been present at any time since July 2015. 

If it is determined that PTSD has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  The examiner should reconcile the January 2018 VA outpatient treatment record which reflects a diagnosis of PTSD from MST with the December 2015 and December 2016 VA examinations indicating that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner is advised that the Veteran should be evaluated under the DSM-5 criteria.  

(b)  With respect to any currently diagnosed PTSD, is it at least as likely as not (50 percent probability or greater) related to a verified in-service stressor.  The examiner should note that the stressor relating to MST has been conceded.  

(b)  For any diagnosed acquired psychiatric disorders other than PTSD, is at least as likely as not (50 percent probability or greater) that each disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.  The examiner should specifically address the diagnoses of unspecified insomnia, unspecified anxiety disorder, and major depressive disorder.  See March 2014 private treatment record, December 2016 VA examination report, and July 2017 VA outpatient treatment record.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  For the issue on appeal, the SSOC should consider any new evidence received since the last SOC.  The last SOC for the issue on appeal was issued in December 2016.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 






Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

